***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
     USAA FEDERAL SAVINGS BANK v. CHARLES
            DONALD GIANETTI ET AL.
                  (AC 42037)
                        Lavine, Moll and Sheldon, Js.

                                   Syllabus

The plaintiff sought to foreclose a mortgage on certain real property owned
    by the defendant. The trial court granted the plaintiff’s motion for sum-
    mary judgment as to liability and rendered judgment of strict foreclosure.
    The trial court then granted the plaintiff’s motion to strike a counterclaim
    filed by the defendant and denied the defendant’s motion to open the
    judgment, and the defendant appealed to this court. Held:
1. The defendant could not prevail on his claim that the trial court abused
    its discretion in denying his motion to open the judgment of strict
    foreclosure as the court acted well within its discretion in determining
    that the defendant had not established good cause for opening the
    judgment: although the defendant pleaded that he informed the court
    through a colleague at the earliest opportunity that he could not attend
    the hearing on the motion for a judgment of strict foreclosure due to
    medical reasons, he acknowledged that the transcript of the hearing in
    question did not reflect that any such information had been received
    by the court; moreover, the court did not receive any information about
    why or how the defendant’s failure to attend court that day had prevented
    him from making any material input to the court’s decision whether to
    grant the plaintiff’s motion for a judgment of strict foreclosure.
2. This court did not address the defendant’s claim challenging, on due
    process grounds, the manner in which his motion to open was adjudi-
    cated, as that claim was not preserved for appellate review because it
    was not been presented to and decided by the trial court.
3. This court did not review the defendant’s claim that the trial court erred in
    adjudicating the plaintiff’s motion for summary judgment, the defendant
    having failed to timely appeal from the rendering of the underlying
    judgment of strict foreclosure, which was based on the plaintiff’s motion
    for summary judgment.
4. This court did not have subject matter jurisdiction over the defendant’s
    claim that the trial court erred in granting the plaintiff’s motion to strike
    his counterclaim, the defendant having failed to replead the counterclaim
    after it was stricken, or move the court to render judgment against him
    on that claim, resulting in a lack of a final judgment on the counterclaim.
             Argued March 9—officially released June 9, 2020

                             Procedural History

   Action to foreclose a mortgage, brought to the Supe-
rior Court in the judicial district of Fairfield, where the
named defendant filed a counterclaim; thereafter, the
court, Hon. Alfred J. Jennings, Jr., judge trial referee,
granted the plaintiff’s motion for summary judgment as
to liability; subsequently, the court granted the plain-
tiff’s motion for judgment and rendered judgment of
strict foreclosure; thereafter, the court granted the
plaintiff’s motion to strike the named defendant’s coun-
terclaim; subsequently, the court denied the named
defendant’s motion to open the judgment, and the
named defendant appealed to this court. Appeal dis-
missed in part; affirmed; further proceedings.
  Charles D. Gianetti, self-represented, the appellant
(named defendant).
   Jeffrey M. Knickerbocker, for the appellee (plaintiff).
                          Opinion

   PER CURIAM. In this case, the plaintiff, USAA Fed-
eral Savings Bank, brought this action against several
defendants,1 including the named defendant, Charles
Donald Gianetti, and Gianetti’s judgment creditor, Fos-
ter Young,2 to foreclose a mortgage on Gianetti’s real
property located at 149 Seeley Road in Easton. Gianetti
had given the mortgage to secure a note in the amount
of $500,000, pursuant to which he was required to make
monthly payments of principal and interest until the
note was repaid in full. The plaintiff alleged in its com-
plaint that Gianetti had defaulted on the note by not
making all payments due from him thereunder. Gianetti
answered the complaint, admitting that he owned the
mortgaged property and that he had executed the note
and mortgage, but he denied the plaintiff’s claim that
it was entitled to foreclosure on the mortgage on the
basis of several special defenses, including equitable
and promissory estoppel, breach of fiduciary duty,
breach of the implied covenant of good faith and fair
dealing, unclean hands, and unconscionability. The
plaintiff denied each of Gianetti’s special defenses.
   On July 14, 2017, the plaintiff moved for a judgment
of strict foreclosure. Young was defaulted for failure
to appear on July 27, 2017. Thereafter, on October 24,
2017, the plaintiff filed a motion for summary judgment
as to liability only against all other defendants. Gianetti
failed to file any documents or materials in opposition
to the motion. On March 15, 2018, in a memorandum
of decision, the trial court, Hon. Alfred J. Jennings,
Jr., judge trial referee, granted the plaintiff’s motion
for summary judgment as to liability only.
   On February 13, 2018, while the motion for summary
judgment was pending, Gianetti filed a counterclaim
alleging that the plaintiff had breached its promise to
offer him a new loan. Three days later, the plaintiff
moved to strike the counterclaim.
   On May 10, 2018, the plaintiff filed a two count
amended complaint. In count one, the plaintiff
repleaded its claim for foreclosure. In count two, which
it labeled, ‘‘Quiet Title,’’ the plaintiff sought a declara-
tory judgment that Young’s judgment lien against the
mortgaged property was no longer valid. On June 13,
2018, the plaintiff filed a motion for judgment as to
count two of the amended complaint.
   On June 18, 2018, the court granted the plaintiff’s
motion for judgment as to count two. On that same
day, the court granted the plaintiff’s earlier motion for
a judgment of strict foreclosure, setting the law days
to commence on August 14, 2018. Gianetti did not file
a timely appeal within twenty days from the rendering
of that judgment.
  Thereafter, on July 22, 2018, the court granted the
the ground that any claim based on the plaintiff’s alleged
failure to enter into a new loan agreement would neces-
sarily be based on a separate transaction from the mak-
ing of the original loan pursuant to the note and mort-
gage at issue in this case. The court therefore ruled
that any such claim could only be brought in a separate
action. Gianetti did not replead his counterclaim after
it was stricken or move that judgment be rendered
against him on the counterclaim so that he could appeal
from the granting of the motion to strike.
  Approximately five weeks after the court granted the
plaintiff’s motion for a judgment of strict foreclosure,
Gianetti filed a motion to open that judgment on the
ground that he had been unable, for unspecified ‘‘medi-
cal reasons,’’ to attend the hearing at which the motion
was heard. On August 13, 2018, the court denied the
motion to open but set new law days to commence on
October 16, 2018. Thereafter, on August 30, 2018, the
defendant filed the present appeal.
   In his appeal, Gianetti, who is self-represented, makes
four separate claims of error: (1) the trial court abused
its discretion in denying his motion to open the judg-
ment of strict foreclosure; (2) the trial court erred in
granting the plaintiff’s motion to strike his counter-
claim; (3) the trial court erred in divers ways in adjudi-
cating the plaintiff’s motion for summary judgment as
to liability only; and (4) the trial court violated his right
not to be deprived of his property without due process
of law by the manner in which it adjudicated his motion
to open the judgment of strict foreclosure, having alleg-
edly been put under pressure to resolve the matter
quickly, before all necessary discovery on the motion
could be conducted. For the following reasons, we con-
clude that none of these claims furnishes a ground for
granting the relief that Gianetti seeks in this appeal.
                              I
                    REVIEWABILITY
  Our power to review Gianetti’s previously specified
claims of error is strictly limited by their respective
procedural histories. For the following reasons, we con-
clude that only the first of those claims can be reviewed
on the merits.
   We note initially that, although Gianetti timely
appealed from the denial of his motion to open the
judgment of strict foreclosure rendered against him—
within twenty days of that ruling—he did not timely
appeal from the rendering of the underlying judgment
he thereby sought to open. For that reason we will not
review his third claim of error challenging the granting
of plaintiff’s motion for summary judgment as to liability
only, on which the judgment of strict foreclosure was
squarely based. Such review is barred by our case law.
See Wells Fargo Bank, N.A. v. Ruggiri, 164 Conn. App.
479, 484, 137 A.3d 878 (2016) (‘‘[w]hen a motion to open
is filed more than twenty days after the judgment, the
appeal from the denial of that motion can test only
whether the trial court abused its discretion in failing
to open the judgment and not the propriety of the merits
of the underlying judgment’’ (internal quotation
marks omitted)).
   As for Gianetti’s timely filed first and fourth claims
of error concerning the denial of his motion to open,
only the first of those claims was presented to and
decided by the trial court. Because the defendant’s
fourth claim of error, challenging on due process
grounds the manner in which his motion to open was
adjudicated, was not preserved for appellate review,
we cannot reach and decide that claim now. See Prac-
tice Book § 60-5 (‘‘[t]he court shall not be bound to
consider a claim unless it was distinctly raised at the
trial or arose subsequent to the trial’’).
   Turning finally to Gianetti’s challenge to the granting
of the plaintiff’s motion to strike his counterclaim, we
note that he neither repleaded the counterclaim after
it was stricken nor moved the court to render judgment
against him on that claim.3 See Practice Book § 10-44;
see also Breen v. Phelps, 186 Conn. 86, 89, 439 A.2d
1066 (1982) (granting of motion to strike does not, on
its own, constitute final judgment); Pellecchia v. Con-
necticut Light & Power Co., 139 Conn. App. 88, 90, 54
A.3d 658 (2012) (‘‘[t]he granting of a motion to strike
. . . ordinarily is not a final judgment because our rules
of practice afford a party a right to amend deficient
pleadings’’ (internal quotation marks omitted)), cert.
denied, 307 Conn. 950, 60 A.3d 740 (2013). In the
absence of a final judgment on the counterclaim, this
court has no subject matter jurisdiction over Gianetti’s
claim on appeal that it was improperly stricken. See
McGuinness v. McGuinness, 155 Conn. App. 273, 276,
108 A.3d 1181 (2015) (‘‘The subject matter jurisdiction
of this court and our Supreme Court is limited by statute
to final judgments. . . . Our appellate courts lack juris-
diction to hear an appeal that is not brought from a
final judgment. . . . The lack of a final judgment is a
jurisdictional defect that mandates dismissal.’’ (Internal
quotation marks omitted.)).
  In sum, we limit our review of the merits of Gianetti’s
claims on appeal to his first claim alleging that the trial
court abused its discretion in denying his motion to
open the judgment of strict foreclosure rendered
against him.
                            II
                  MOTION TO OPEN
   Pursuant to General Statutes § 49-15 (a) (1), upon
the written motion of any person having an interest in
the judgment, a trial court that has rendered a judgment
of strict foreclosure has the discretion to open the judg-
ment for good cause shown. ‘‘[G]ood cause for opening
a [judgment] pursuant to § 49-15 . . . cannot rest
entirely upon a showing that the original foreclosure
judgment was erroneous. Otherwise that statute would
serve merely as a device for extending the time to appeal
from the judgment.’’ (Internal quotation marks omit-
ted.) Bank of America, N.A. v. Grogins, 189 Conn. App.
477, 485, 208 A.3d 662, cert. denied, 332 Conn. 902, 208
A.3d 659 (2019).
  In reviewing the denial of a motion to open a judg-
ment of strict foreclosure, we are limited to determining
whether the court abused its discretion in so ruling or
based its ruling on some error of law. If neither such
error is established, the court’s ruling must be upheld.
See Countrywide Home Loans Servicing, L.P. v.
Peterson, 171 Conn. App. 842, 848–49, 158 A.3d 405
(2017).
   In this case, Gianetti’s motion to open stated only
that he could not attend the June 18, 2018 hearing on
the plaintiff’s motion for a judgment of strict foreclosure
‘‘because of medical reasons.’’ Although Gianetti further
pleaded that he informed the court of his medical prob-
lem through a colleague, and did so at the earliest oppor-
tunity, he acknowledged that the transcript of the hear-
ing in question did not reflect that any such information
had been received by the court. Having not received
any information about the nature of Gianetti’s medical
problems or the reasons why they prevented him from
coming to court on the date the motion was heard—
much less why or how his failure to attend court that
day had prevented him from making any material input
to the court’s decision whether to grant the plaintiff’s
motion—the court acted well within its discretion in
determining that Gianetti had not established good
cause for opening the judgment of strict foreclosure
rendered on June 18, 2018.
                                   III
                           CONCLUSION
   For the foregoing reasons, we affirm the trial court’s
judgment denying Gianetti’s motion to open the judg-
ment of strict foreclosure and remand this case to the
trial court to set new law days. Gianetti’s appeal from
the granting of the plaintiff’s motion to strike his coun-
terclaim is dismissed for lack of a final judgment, with-
out prejudice to any right he may still have to seek
permission to replead or move for a final judgment on
the stricken counterclaim.
   The appeal is dismissed only as to the granting of
the motion to strike the counterclaim; the judgment is
affirmed as to the denial of the motion to open the
judgment of strict foreclosure, and the case is remanded
for the purpose of setting new law days.
  1
    Glenn Siglinger, Laura Siglinger, and Peter A. Vimini were also named
as defendants in the underlying action, however, they are not participating
in this appeal.
  2
    Young is not participating in this appeal.
  3
    The parties were advised to be prepared to argue the issue of whether
the defendant’s appeal challenging the trial court’s ruling striking his counter-
claim should be dismissed for lack of a final judgment.